EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Callaghan on 11/11/2021.

The application has been amended as follows: 
	In claim 1, line 13 of the claim, after “ring;”, delete “and”.
	In claim 1, at the end of the claim, insert --; and 
	wherein the sealing device houses the sealing components inside the sealing device under spring tension of a spring device inside the sealing device; and wherein the first and second compression rings are connected to ensure that the sealing 
	Cancel claim 12. 

Reasons for Allowance
Claims 1-5 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is a valve having the combination of the sealing device houses the sealing components inside the sealing device under spring tension of a spring device inside the sealing device with the first and second compression rings are connected so they surround the sealing components and are arranged between the first and second compression rings remain pressed together with the sealing device follows movements of the spindle relative to both the housing and the to the cover.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bonafous discloses a similar sealing device.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921